SENTENCIA
El presente recurso de certiorari pretende de esta Curia la revisión de una resolución emitida por el Tribunal de Circuito de Apelaciones el 4 de mayo de 2000 y notificada a las partes el 15 de mayo de 2000. Mediante ésta se exoneró al demandado de autos, peticionario ante el foro interme-dio apelativo, de una sanción económica previamente im-puesta, en forma solidaria, con su abogado. No obstante, el Tribunal de Circuito de Apelaciones mantuvo la sanción económica contra el referido abogado, aquí peticionario. El presente pleito dio comienzo con una demanda en daños y perjuicios por impericia médica incoada por Rafael Oliven-cia García y otros, contra el doctor Juan R. Pillot Costas y otros. El 22 de febrero de 1999, el Tribunal de Primera Instancia, Sala Superior de Ponce, emitió una sentencia mediante la cual le impuso responsabilidad tanto al doctor Pillot Costas como al Estado Libre Asociado de Puerto Rico por la muerte de la señora Julia Torres Quiñones. Incon-forme con dicho dictamen, el doctor Pillot Costas acudió, mediante recurso de apelación, al Tribunal de Circuito de Apelaciones el 24 de septiembre de 1999, para cuestionar la apreciación de la prueba que hiciera el foro de primera instancia.
Mediante Resolución de 14 de octubre de 1999, el Tribunal de Circuito de Apelaciones le señaló a la parte ape-lante, demandada de autos, su deber de presentar un pro-yecto de exposición narrativa, a tenor con lo dispuesto en la Regla 19 de su Reglamento.(1) Señaló que debía cumplir *423fielmente con dicha norma, bajo apercibimiento de sanciones.
El 21 de octubre de 1999, el doctor Pillot Costas pre-sentó ante el Tribunal de Circuito de Apelaciones una Mo-ción Solicitando Autorización para Regrabar Testimonios. Solicitó que, a tenor con la Regla 76 del Reglamento del Tribunal de Circuito de Apelaciones del Estado Libre Aso-ciado de Puerto Rico (Reglamento del Tribunal de Circuito de Apelaciones),(2) se le autorizara a gestionar y obtener en el Tribunal de Primera Instancia una regrabación de los testimonios periciales de los Drs. German Malaret, Jorge Garib y Carlos Gómez. Adujo que, dado el cúmulo de testi-monios, sería bastante difícil la preparación de una expo-sición narrativa de la prueba pericial, y que en aras de la economía procesal sería beneficioso para todas las partes. (3)
El 25 de octubre de 1999, la parte apelada, demandante de autos, presentó ante el Tribunal de Circuito de Apela-ciones un escrito para solicitar la desestimación del re-curso de apelación. Argüyó que la parte apelante incumplió al no justificar la razón por la cual no le fue posible pre-sentar una exposición narrativa estipulada o una exposi-ción narrativa de la prueba oral. Adujo que el argumento esbozado por esa parte —de que le sería muy difícil prepa-rar una exposición narrativa de la prueba pericial— era vago y estereotipado y, por lo tanto, no cumplía con las exigencias de la Regla 76 del Reglamento del Tribunal de Circuito de Apelaciones, supra. Sostuvo, además, que la parte demandada grabó los procedimientos. Por último, se-ñaló que habiendo transcurrido el término de treinta (30) días dispuesto en la Regla 19 del Reglamento del Tribunal de Circuito de Apelaciones, supra, procedía la desestima-ción del recurso de apelación presentado.
El doctor Pillot Costas presentó el 8 de noviembre de *4241999 una Réplica a Moción de Desestimación y Otros Ex-tremos, en la que expuso dos (2) razones para no presentar la exposición narrativa de la prueba oral dentro de los treinta (30) días dispuestos en la Regla 19, supra: (1) por-que había solicitado una autorización para regrabar los testimonios de los peritos, y (2) porque del 8 al 15 de octu-bre de 1999 su abogado estuvo hospitalizado y el médico le ordenó reposo por dos (2) semanas. En dicha moción reiteró su solicitud para que se le permitiera regrabar los testimo-nios periciales.
Mediante Resolución de 23 de noviembre de 1999 —no-tificada y archivada en autos el 3 de diciembre de 1999— el Tribunal de Circuito de Apelaciones declaró no ha lugar la moción de desestimación presentada por la parte apelada y con lugar la solicitud para que se le permitiera la regraba-ción de los tres (3) testimonios periciales presentados por la parte apelante. Dicho tribunal le ordenó al apelante ha-cer las gestiones correspondientes ante el Tribunal de Pri-mera Instancia en un término final de cinco (5) días, y notificar de ello a ese foro apelativo. Por último, señaló que, en lo sucesivo, las partes debían cumplir fielmente con lo dispuesto en la Regla 19 del Reglamento del Tribunal de Circuito de Apelaciones, supra.(4)
El 16 de diciembre de 1999 la parte apelante presentó ante el Tribunal de Primera Instancia una Moción Solici-tando Turno para Regrabar Testimonio. A su vez, presentó ante el Tribunal de Circuito de Apelaciones una Moción Informativa, y señaló que había presentado ante el foro de primera instancia una solicitud de turno para regrabar los procedimientos, toda vez que ya se había contratado un taquígrafo para ello.
Mediante Resolución de 17 de febrero de 2000 —notifi-cada y archivada en autos el 24 de febrero de 2000— el Tribunal de Circuito de Apelaciones señaló que en su Re-solución de 23 de noviembre de 1999 le había ordenado a la *425parte apelante realizar la regrabación de los tres (3) testi-monios periciales. Señaló, además, que le había ordenado a cumplir fielmente con la Regla 19 del Reglamento del Tribunal de Circuito de Apelaciones, supra. Sostuvo que, transcurridos más de treinta (30) días, la parte apelante no le había informado nada al respecto. Por último, le ordenó a las partes que, en un término final de cinco (5) días, sometieran la exposición narrativa estipulada de dichos testimonios. Los apercibió que de no estar preparados, comparecieran los apelantes dentro de ese mismo término a informar lo sucedido, bajo apercibimiento de desestima-ción del recurso.
El 2 de marzo de 2000 la parte demandada presentó Moción Informativa sobre Regrabación de Testimonios. Adujo que había presentado varios escritos ante el foro de primera instancia en los que solicitaba turno para regra-bar y hacer los arreglos necesarios para la contratación del taquígrafo, pero que hasta ese momento dichas mociones no habían sido resueltas. Argüyó que se había coordinado con el transcriptor, señor Buxeda, las fechas de 13, 14 y 15 de marzo de 2000 para realizar la regrabación, y que una vez éste regrabara, le informaría el tiempo aproximado para la transcripción.
El 1ro de marzo de 2000 la parte apelada presentó una moción de desestimación del recurso de apelación en el cual alegó el incumplimiento de la parte apelante con las órdenes emitidas por el Tribunal de Circuito de Apelaciones. El 7 de marzo de 2000 la parte apelante re-plicó a dicha moción al aducir que se estaban haciendo gestiones ante el Tribunal de Primera Instancia para la regrabación de los testimonios periciales y que no se le podía penalizar por la tardanza del foro de primera instancia.
Mediante Resolución de 9 de marzo de 2000, el Tribunal de Circuito de Apelaciones le concedió a la parte apelante un término final de treinta (30) días, contados a partir del *42616 de marzo de 2000, para que sometiera el proyecto de exposición narrativa de los testimonios periciales.
El 15 de marzo de 2000 la parte apelante presentó una Moción Informativa y señaló que la supervisora de la Sala del Tribunal de Primera Instancia le había solicitado la consignación de treinta y cinco dólares ($35) por concepto de honorarios para la regrabación de los testimonios peri-ciales, y que consignó dicha suma según le fue solicitada.
Mediante Moción Solicitando Prórroga para Cumplir con Resolución de 23 de marzo de 2000, la parte deman-dada adujo que el taquígrafo contratado para la transcrip-ción de los testimonios le había señalado que necesitaba un tiempo adicional para la regrabación y transcripción de los mismos. En atención a ello, solicitó que se le concediera hasta el 19 de mayo de 2000 para presentar una transcrip-ción de los testimonios periciales.
El Tribunal de Circuito de Apelaciones, mediante Reso-lución de 30 de marzo de 2000, declaró no ha lugar la re-ferida solicitud. En dicha resolución dicho foro señaló, ade-más, que no autorizó la presentación de una transcripción, sino de una exposición narrativa de la prueba. Añadió que la parte apelante no había expuesto razones que justifica-ran la concesión de un tiempo adicional, por lo que debía atenerse al concedido.
El 12 de abril de 2000, la parte apelante presentó la transcripción de los referidos testimonios periciales.
Mediante Resolución de 14 de abril de 2000 —notificada el 24 de abril de 2000— el Tribunal de Circuito de Apela-ciones le impuso solidariamente al doctor Pillot Costas y a su abogado, el licenciado Anselmo Irizarry Irizarry, una sanción de mil dólares ($1,000) a depositarse en la Secre-taría de ese tribunal dentro de un término de cinco (5) días, bajo apercibimiento de la desestimación del recurso de apelación. Como fundamento para la imposición de dicha sanción, sostuvo que el doctor Pillot Costas había enviado a dicho foro intermedio apelativo la transcripción de los *427testimonios periciales, en clara violación a lo ordenado, pues la regrabación de los referidos testimonios fue autori-zada con el propósito de que la parte apelante pudiera pre-parar y presentar ante el Tribunal de Primera Instancia el proyecto de exposición narrativa de los testimonios periciales. Por último, dicho foro le concedió un término final de diez (10) días a la parte apelante para que presen-tara el referido proyecto de exposición narrativa, con copia a las demás partes.
Con fecha de 14 de abril de 2000, la parte apelante pre-sentó ante el Tribunal de Circuito de Apelaciones una mo-ción de reconsideración con relación a la resolución dictada el 30 de marzo de 2000, la cual fue denegada. El 27 de abril de 2000, la parte demandada radicó una moción de recon-sideración con relación a la resolución emitida el 14 de abril de 2000. Mediante Resolución de 4 de mayo de 2000 —notificada y archivada en autos el 15 de mayo de 2000— el Tribunal de Circuito de Apelaciones acogió la referida moción presentada el 27 de abril de 2000, a los efectos de enmendar su Resolución de 14 de abril de 2000 y exonerar al doctor Pillot Costas de la sanción de mil dólares ($1,000) impuesta. No obstante, mantuvo la sanción en cuanto al abogado de dicha parte, el licenciado Irizarry Irizarry.
El Tribunal de Circuito de Apelaciones acogió el escrito de estipulación transaccional y de desistimiento presen-tado por la parte apelante, Dr. Juan R. Pillot Costas. El 31 de mayo de 2000 emitió una resolución —notificada a las partes el 5 de junio de 2000— para dar por desistido el recurso de apelación presentado ante sí. No obstante, dejó pendiente el cumplimiento del licenciado Irizarry Irizarry de lo dispuesto con relación a la sanción económica.
Inconforme, el licenciado Irizarry Irizarry acude ante nos el 14 de junio de 2000, mediante recurso de certiorari, para señalar como un error cometido por el Tribunal de Circuito de Apelaciones lo siguiente:
ERRÓ EL HONORABLE TRIBUNAL DE CIRCUITO DE *428APELACIONES EN IMPONER SANCIONES AL ABOGADO QUE AQUÍ SUSCRIBE ANTE EL ALEGADO INCUMPLI-MIENTO DE SUS ORDENES, ANTE EL HECHO INCON-TROVERTIDO DE QUE LA SOLICITUD BAJO LA REGLA 76 DEL REGLAMENTO FUE DECLARADA CON LUGAR MEDIANTE RESOLUCIÓN DEL HONORABLE TRIBUNAL APELATIVO DEL 23 DE NOVIEMBRE DE 1999 Y NOTIFI-CADA EL 3 DE DICIEMBRE DE 1999; Y [EN] AUSENCIA DE UN RECURSO FRÍVOLO Y/O CONDUCTA CONSTITU-TIVA DE DEMORA, ABANDONO, OBSTRUCCIÓN O FALTA DE DILIGENCIA EN PERJUICIO DE LA EFICIENTE AD-MINISTRACIÓN DE LA JUSTICIA. Solicitud de certiorari, pág. 8.
El 11 de agosto de 2000 emitimos una resolución —no-tificada a las partes el 14 de agosto de 2000— mediante la cual le concedimos a la parte aquí recurrida un término de veinte (20) días para mostrar causa por la cual este Tribunal no debía expedir el auto solicitado y revocar la resolu-ción emitida por el Tribunal de Circuito de Apelaciones, a los efectos de reducir o eliminar la referida sanción econó-mica impuesta al Ledo. Anselmo Irizarry Irizarry.
El 18 de agosto de 2000, la parte recurrida presentó Moción en Cumplimiento de Orden, por virtud de la cual se allanó a que se le redujera o eliminara la sanción de mil dólares ($1,000) impuesta al licenciado Irizarry Irizarry. Adujo que no tenía interés en que se le impusiera tal san-ción al referido letrado, por entender que la falta cometida por éste “fue un error de buena fe y sin consecuencias para la resolución del caso, del que de hecho se dispuso por la vía transaccional”. Moción en Cumplimiento de Orden, pág. 1.
No nos presenta duda alguna sobre la falta de obediencia del licenciado Irizarry Irizarry a las órdenes del Tribunal de Circuito de Apelaciones. Es este último el que pauta el trámite a seguirse para el perfeccionamiento del recurso de apelación ante sí, relativo a los medios de ilustración sobre la prueba oral testifical o pericial ofrecida durante el juicio ante el Tribunal de Primera Instancia.
*429La práctica apelativa de excelencia a la que aspiramos no permite un estado de anarquía en el trámite de los procesos apelativos ante el Tribunal de Circuito de Apelaciones. Las partes y sus abogados tienen la obligación de obedecer a cabalidad las órdenes de ese tribunal, dirigidas a pautar sobre el perfeccionamiento de los recursos apelativos pendientes ante él.
La parte aquí recurrida se allanó a que se redujera o eliminara la referida sanción, por entender que la falta del referido letrado no tuvo consecuencias. No obstante, tal si-tuación, dentro de las circunstancias particulares de este caso, constituye un atenuante, pero no un eximente, por el incumplimiento con su obligación y responsabilidad.
Por todo lo antes expuesto, se expide el auto de “certio-rari” solicitado y se dicta sentencia modificando la resolu-ción recurrida para reducir la sanción impuesta al licen-ciado Irizarry Irizarry a la suma de doscientos dólares ($200). Así modificada, se confirma.
Lo acordó y manda el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Naveira de Rodón disintió con opinión escrita, a la cual se unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Fuster Berlingeri.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo


(1) 4 L.P.R.A. Ap. XXII-A.


(2) 4 L.P.R.A. Ap. XXII-A.


(3) Apéndice XXV del recurso de Certiorari, págs. 85-86.


(4) Apéndice IX del recurso de Certiorari, págs. 24-26.